DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.
 Election/Restrictions
Newly amended claims 36 and 40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The previously presented claims required raising the effective thickness to a power having an exponent greater than 1 and calculating a debninding time proportional effective thickness raised to the exponent, such is not required by the amended claims.
On the other hand, the amended claims require determining a radius of a largest sphere that can be entirely encompassed by an internal volume of the printed part or the part to be printed; equating an effective thickness of the printed part to the determined radius of the larges sphere; and calculating a debinding time by multiplying a debinding schedule timescale by multiplying a debinding schedule time scale.
None of these is required by the previously presented claims.
Further, the claims as amended correspond to non-elected specie of determining an effective thickness (claim 22).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 36 and 40 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22, and 30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicants amended the claims to recite calculating a debinding time by multiplying a debinding schedule timescale by the effective thickness raised by a power having an exponent greater than 1.
The applicants allege that the support for the amended claims is provided by the specification at [0113-119] especially [0115-116].
This is not persuasive.
The referenced part of the specification does not support the referenced limitation.
Nothing in the cited part of the specification supports “calculating a debinding time by multiplying a debinding schedule timescale by the effective thickness raised by a power having an exponent greater than 1”.
The most relevant part of the specification merely states:
“Thus, a debinding schedule for a part may be predicted, wherein the diffusion length is calculated as the largest sphere which can fit inside the outer envelope of the part, and the timescale of the schedule can be scaled according to the computed diffusion length of the part raised to a power. The power may have an exponent greater than 1. For example, the power may have an exponent of 2 as shown in equation 2 above, or may have an exponent within a range approximate to 2, such as a range of 1.6-2.4.” Specification at [0116].
Neither, this part, nor any other part of the specification supports the limitation of  “calculating a debinding time by multiplying a debinding schedule timescale by the effective thickness raised by a power having an exponent greater than 1”.
Claims 21, 22 and 30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The applicants amended the claims to recite calculating a debinding time by multiplying a debinding schedule timescale by the effective thickness raised by a power having an exponent greater than 1.
The specification states:
[0116] For many cases, the diffusion length for an arbitrary geometry can be calculated by a set of geometric analyses aimed at defining the "effective thickness" of the part, which may be determined based on the deepest point from any surface in the geometry. The deepest point may be a descriptor of the part identified as the point that is a maximum distance from any surface of the representation. The effective thickness, in turn, may be a linear function of the maximum distance. The deepest point and effective thickness may be determined in a number of different ways. In one example as described below with reference to FIGS. 11A-B, the largest sphere that fits inside the part may be calculated. In a second example, described below with reference to FIGS. 12-13, a set of shelling operations (e.g., uniformly displacing the exterior of the geometry inward on its local normal vectors and recalculating a new "shell," and performing the same operation recursively) may be performed until the shelling can no longer continue because the shell achieves zero volume. The largest sphere that can fit inside a geometry may be equal to the deepest shelled distance in the part in the limit as the shelling distance at each step approaches zero. Thus, a debinding schedule for a part may be predicted, wherein the diffusion length is calculated as the largest sphere which can fit inside the outer envelope of the part, and the timescale of the schedule can be scaled according to the computed diffusion length of the part raised to a power. The power may have an exponent greater than 1. For example, the power may have an exponent of 2 as shown in equation 2 above, or may have an exponent within a range approximate to 2, such as a range of 1.6-2.4.
However, the specification fails to provide any disclosure regarding how the debinding schedule for the referenced part may be predicted.
The specification provides no working examples for predicting the refernced schedule.
The specification provides no guidance for predicting the referenced schedule.
The prior art does not appear to discuss how the debinding schedule for the referenced part may be predicted.
The invention is in the area of the art with low predictability.
The claims are very broad in scope. The claims do not even recite how to obtain the debinding schedule timescale.
Due to all of the above an ordinary artisan would not know how to predict the referenced timescale without performing a large amount of undue experimentation.
Thereby, an ordinary artisan would not be able to practice the claimed invention without undue experimentation.
Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the claims are allowable.
This is not persuasive for the reasons provided above.
The amended claims were examined and are the subject of the rejections applied above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711